Statement by the President
Yesterday afternoon, an earthquake struck the Spanish province of Murcia. At least seven people were killed. Many were injured. Three hours ago, Mr Martínez Martínez made a statement about this. On behalf of the European Parliament, I extend condolences to the families of the victims. We wish all those who have been injured a rapid return to health. We also admire the immediate reaction and effort of the people of the province, who are helping in the rescue operation. I am just sending a letter of condolence to the Spanish authorities on this matter.
(ES) Mr President, thank you very much for your compassionate and supportive words.
The Lorca tragedy is becoming clear. At the moment, we know that eight people have died, among them two pregnant women and a twelve year-old boy, more than 250 have been injured and 80% of houses are affected. That is to say, from now on and for the moment, many Lorca citizens will be homeless. A large portion of Lorca citizens have also lost their places of work and with them have gone their hopes, expectations and opportunities.
Lorca is a city of 70 000 inhabitants, of whom 20% are immigrants that the city has received, taken in and been able to give a new life with new meaning. I know that together, the old and new residents of Lorca, with help from the institutions and from everybody, will be able to begin a new journey in their lives. I also have to say and call on the European Union not to leave anyone behind and to be able to help those affected, recognise their pain and stand by their side, opening their arms and offering opportunities.
I would like to thank you all very much and to ask for a minute's silence.
(Applause)
I will ask everyone to rise. We will now observe a minute's silence.